                Case 20-32631 Document 223 Filed in TXSB on 06/08/20 Page 1 of 1


                    APPEARANCE SHEET FOR HEARING BEFORE
                                JUDGE ISGUR
                            Monday, June 8, 2020
First Name           Last Name      Firm Name                        Client Name


Nicholas             Baker          Simpson Thacher & Bartlett LLP   Bank of Montreal
Matthew D.           Cavenaugh      Jackson Walker, LLP              Debtors
Gunjan               Desai          Goldin Associates                UCC
philip               eisenberg      Locke Lord LLP                   US Specialty Insurance Company
Henry                Flores         Rapp & Krock, PC                 Ad Hoc Noteholder Group
Elizabeth            Freeman        Jackson Walker, LLP              Debtors
AnnElyse Scarlett    Gains          Kirkland & Ellis, LLP            Debtors
Jayme                Goldstein      Stroock & Stroock & Lavan LLP    Ad Hoc Group of Term Lenders
                                                                     Wilmington Trust, N.A., as prepetition term loan agent
Ronald               Hewitt         Covington & Burling LLP          and DIP agent
Kevin Scott          McClelland     Kirkland & Ellis, LLP            Debtors
Arsalan              Muhammad       Haynes and Boone, LLP            Ad Hoc Group of Term Lenders
Kristhy              Peguero        Jackson Walker, LLP              Debtors
Stephen              Piraino        Davis Polk & Wardwell LLP        Ad Hoc Noteholder Group
Gary                 Polkowitz      Goldin Associates, LLC           UCC Financial Advisor
Veronica A.          Polnick        Jackson Walker, LLP              Debtors
Randall              Rios           Husch Blackwell LLP              Pinedale Corridor, LP
Luke C.              Rose           Kirkland & Ellis, LLP            Debtors
David R.             Seligman       Kirkland & Ellis, LLP            Debtors
Bennett              Silverberg     Brown Rudnick LLP                Official Committee of Unsecured Creditors
Michael              Slade          Kirkland & Ellis                 Debtors
                                                                     Proposed co-counsel to Official Committee of Unsecured
John                 Sparacino      McKool Smith, PC                 Creditors
James                Stoll          Brown Rudnick, LLP               Unsecured Creditors Committee
Charles              Viscito        Pro Se                           Self
Brad                 Weiland        Kirkland & Ellis, LLP            Debtors
